Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Patrick Grimaldi on 07/19/2021.
The application has been amended as follows: 
In the claims: 
1.	(Currently Amended)	A heat treatment method of a carbon-supported metal catalyst for fuel cells performed to form a particle structure of the carbon-supported metal catalyst, the heat treatment method comprising:	preparing the carbon-supported metal catalyst by supporting metals on a support comprising carbon; and	applying heat shock to the carbon-supported metal catalyst,	wherein the applying heat shock to the carbon-supported metal catalyst comprises raising a temperature of the carbon-supported metal catalyst to a first temperature and lowering the temperature of the carbon-supported metal catalyst to a second temperature, wherein:		a difference between the first temperature and the second temperature is 500° C. to 1,100° C.; and		the applying heat shock to the carbon-supported metal catalyst is repeated at least once,	wherein, in the applying heat shock to the carbon-supported metal catalyst, the second temperature is within a range of 0° C. to 100° C,	wherein, in the applying heat shock to the carbon-supported metal catalyst, the lowering the temperature of the carbon-supported metal catalyst to the second temperature is performed at an average speed of 16.6° C./sec to 1,100° C./sec,	wherein, in the applying heat shock to the carbon-supported metal catalyst, the raising the temperature of the carbon-supported metal catalyst to the first temperature is performed for 1 sec to 30 sec,	wherein, in the applying heat shock to the carbon-supported metal catalyst, the lowering the temperature of the carbon-supported metal catalyst to the second temperature is performed after the carbon-supported metal catalyst, the temperature of which was raised to the first temperature, and wherein the first temperature is maintained to improve the crystallinity of the carbon-supported metal catalyst.
	2.	(Currently Amended)	The heat treatment method of claim 1, wherein the preparing the carbon-supported metal catalyst comprises preparing the carbon-supported metal catalyst first metal [[L]] is a noble metal, and 	wherein the second metal [[M]] is a transition metal of Group 3-12.
5.	(Currently Amended)	The heat treatment method of claim 2, wherein the preparing the carbon-supported metal catalyst comprises preparing the carbon-supported metal catalyst first metal [[L]] is a noble metal, and	wherein the second metal [[M]] or the third metal are [[N is]] a transition metal of Group 3-12. 
Claim 8 is cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the applied closet prior art Yao (Carbothermal shock synthesis of  high-entropy-alloy nanoparticles,  Science 359, 1489-1494,  2018),  Devenney (US2005/0037920), Luhrs (US2014/0323292)   does not teach using  repeated heat shock of increasing from initial temperature of 0 to 100 °C to a higher temperature with temperature difference of 500 to 1100 °C to a carbon supported metal catalyst for improving the crystallinity of the carbon supported metal catalyst as that of instantly claimed. 
Updated searches have not provided any better reference teaches such claimed subject matter, for example, Gorer to US2007/0037696 discloses an electrocatalyst composition comprising platinum, palladium and titanium supported onto  electrically conductive supports. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1796